MEMORANDUM **
Ali Amzad Hossan, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying Hossan’s motion to reopen as untimely where the motion was filed more than two years after the BIA’s decision, see 8 C.F.R. § 1003.2(c)(2), and Hossan failed to submit sufficient evidence of changed circumstances in Bangladesh to qualify for the regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.